Case 1:12-cv-01466-ALC Document 36-6 Filed 08/26/19 Page 1 of 5

 

 

 
Case 1:12-cv-01466-ALC Document 36-6 Filed 08/26/19 Page 2

) SIEMENS
February 10, 2006

The City of New York
Depariment of Buildings
Bureau of Electrical Control
Licensing Unit

280 Broadway-6" Floor

New York, New York 10017

Re:  Schlesinger-Siemens Electrical, LLC

Dear Sir/Madam:

Please be advised thal] am an atlorney with Siemens Corporation and 1? provide my legal

Corporation.

On August 27, 2004, Siemens Energy & Automation, Ine. and Schlesinger Electrical
Contractors, Inc. formed Schlesinger-Siemens Electrical, LLC,! a Delaware limited
liability company. Pursuant to the Delaware LLC Act, Siemens Energy & Automation,
Inc. and Schlesinger Electrical Contractors, Inc. are the sole “members” of Schlesinger-
Siemens Electrical, LLC. (A limited Nability company doés not have shareholders,
instead it has members.) Also pursuant to-the Delaware LLC Act, Schlesinger-Siemens

} Electrical, LLC is managed by a “Board of Managers” and those persons appointed by
the Board of Managers.

Schiesinger-Siemens Electrical, LLC's Board of Managers consists solely of the
folowing individuals: Harry G. Volande, Jeffrey D. Eder, Hubert M. Koebach, Robert
SoJomon and Jacob Levita. In addition, the Board of Managers has appointed only two
(2) other persons to assist in managing the affairs of Schiesinger-Siemens Electrical, LLC
— myself as the Secretary and Bronislav Ostrovsky as Vice President, Electrical, Mr.
Ostrovsky is a Master Electrician licensed with New York City. Therefoze, other than thc
five (5) members of the Board of Managers listed above, and the twa (2) other persons
appointed by the Board of Managers, there arc no other officers of Schlesinger-Siemens

Electrical, LLC,

If you should have any further questions, please contact me at (770) 751-238}.

Kindest regards,

ober H. Rigsby

 

: services-to.Siemens-Energy-&Automatien;lne.-a-wholly-owned-subsidiary-o£ Siemens—== aa

 

= —Whentomedthe ELE was originally named "Schlesinger-Siemens, LLC” snd alanged ifs name to
“Schlesinger-Siermens Electrical, LLC” on December 13, 2005 by fling of 2 Certificate of Amendment to
Certificate of Formation with the Delaware Seeretary of State.
Siemens Corporation

i Robert H. Mgsiay 3333 Otd Miltorr Pathway Tel: (770) 751-7381
Cousscl Alpharetta, GA 30005 Faz: (770) 749-2599

rose ogsby@siemens.cam

of 5

 
Case 1:12-cv-01466-ALC Document 36-6 Filed 08/26/19 Page 3 of 5

CERTIFICATION

J, Harry G. Wolande, Chairman of the Board of Managers of Schlesinger-Siemens
Electrical, LLC, a Delaware limited liability company (the “‘Company’), hereby centify

that:
Attached hereto is a true and correct copy of the resolutions of the Company

authorized by the unanimous written consent of the Board of Managers of the Company

and that such resolutions have not been amended or repealed and are still in full force and

effect as of the date hereof.

mprar. eth
—IN-WEFNESS-\WHEREOF>F-have-herewith set= my hats 6" day of March

2006,

 

oe GAVblatde |
fan a Board of Managers

SctlesinperSiew Electrical, LLC

 

 
Case 1:12-cv-01466-ALC Document 36-6 Filed 08/26/19 Page 4 of 5

UNANIMOUS CONSENT
OF THE
BOARD OF MANAGERS OF
SCHLESINGER-SIEMENS ELECTRICAL, LLC

Pursuant to Section 18-404(d) of the Delaware Limited Liability Company Act

The undersigned, being the entire Board of Managers (the “Board”) of:

Schlesinger-Siemens Electrical, LLC

a Delaware limited liability company (the “Company”), hereby waive the calling and
convening of a meeting of the Board and consent to the adoption of the following
resolution and all of the actions prescribed therein pursuant to Section 18-404(d) of the
Delaware Limited Liability Company Act

_Resolved, that:

Bronislav Ostrovsky residing at 36 Admiralty Loop, Staten Island, New York 10309 is
hereby elected as Vice President, Electrical of the Company; and be it further resolved

Bronislav Ostrovsky residing at 36 Admuralty Loop, Staten Island, New York 10309 is
also designated as the licensee of the Company, subject to the approval of the New York
City Bureau of Electrical Control (the “Bureav”) to perform such duties and
responsibilities as determined by the Company and the Bureau,

The actions resolved in this consent were effective as of the 26" day of January,
2006 and remain effective as of this 6th day of March, 2006,

| yl

¥ ‘fat £ v
Harry G. Yolatde, Board Member Jeffrey D. Eder, Board Member

 

CEs

Lb betal Lebar lhen

Hubert M. Koebach, Boafd Member

Swom before me this 6th day of March, 2006 by Harry G. Volande, Jeffrey D. Eder, and

Hubert M. Koebach. Whi
ty,
SEN Kay,

boun Kk £ SOM est
A i prole_ Shae" Ow gr. 0-

 

 

Notary-Publie ie Spe

r e
1 Oper, BENE Os
“aR Y PUOS
“Aa

 
Case 1:12-cv-01466-ALC Document 36-6 Filed 08/26/19 Page 5of5

ve pore ee

fan a

 

Robert Solomon, Board Member

Dna? Dec

Jacoi’Levita, Board Member

Swom before me this “0 day of March, 2006 by Robert Solomon and Jacob Levita.
1

JOSEPH J

Notary Public, Sie ol Ne New York
_—
Qualities | in ie Caynty
- Contficates Fed in Noxcu, New Verh
Nei 7 — Commission Expos “Y Pipe z

 

 
